



 
EXECUTIVE MORTGAGE ASSISTANCE AGREEMENT
This Agreement is entered into by and between Forward Air Corporation (the
“Company”) and Michael J. Morris (“Executive”) on the 23rd day of January, 2017.
WHEREAS, in connection with Executive accepting employment with the Company, the
Company requested Executive to relocate from Ann Arbor, Michigan to Atlanta,
Georgia (the “Relocation”);
WHEREAS, at the time of Executive’s hiring, the Company agreed to provide
certain relocation assistance to Executive in the form of reimbursement of
certain agreed upon relocation expenses; and
WHEREAS, Executive and Company desire to add mortgage assistance payments to the
relocation assistance package provided to Executive.
NOW, THEREFORE, the parties agree as follows:
1.     Amount of Mortgage Assistance. Until the earlier of (i) such date that
Executive sells his home in Ann Arbor, Michigan or (ii) August 31, 2017, the
Company shall reimburse Executive or pay on his behalf up to $32,400 in mortgage
assistance (“Mortgage Assistance”), payable in monthly installments equal to the
lower of (i) $3,600 or (ii) the actual amount of the applicable month’s mortgage
payment as reported by Executive to the Company.
2.     Recoupment of Relocation Expenses. Executive shall be required to repay
all or a portion of the Mortgage Assistance paid hereunder as follows:
(i)    In the event Executive voluntarily resigns from his position with the
Company within one year of the date of this Agreement, Executive shall repay the
Company the full amount of Mortgage Assistance provided to him or on his behalf
within 15 days of written demand by the Company.
(ii)      In the event Executive voluntarily resigns from his position with the
Company within two years of the date of this Agreement, Executive shall repay
the Company the portion of the Mortgage Assistance calculated by multiplying (1)
the total Mortgage Assistance provided to him or on his behalf by (2) a
fraction, (A) the numerator of which is twenty-four (24) less the number of full
calendar months elapsed since the date of this Agreement and (B) the denominator
of which shall be twenty-four (24).
(iii)     In the event that the Company terminates the employment of Executive
for “Cause,” Executive shall repay the Company the full amount of Mortgage
Assistance provided to him or on his behalf within 15 days of written demand by
the Company. For purposes of this Agreement, “Cause” shall mean any one or more
of the following, as determined by the Company in its sole discretion:
(a) any act or omission by Executive which, if convicted by a court of law,
would constitute a felony or a crime of moral turpitude;
(b) Executive’s dishonesty or material violation of standards of integrity in
the course of fulfilling his employment duties to the Company or any Affiliate
(as defined herein);
(c) insubordination or a material violation of a material written policy of the
Company or any Affiliate, violation of which would be grounds for dismissal
under applicable Company policy;
(d) willful, repeated failure on the part of Executive to perform his employment
duties (provided that such duties are ethical and proper under applicable law)
in any material respect, after reasonable written notice of such failure and an
opportunity to correct it under a circumstance where the conduct constituting
“Cause” is reasonably open to a cure (for instance, where the conduct does not
involve a violation of trust or otherwise adversely affect the relationship
between the Employee and the Employer on a going-forward basis), and the period
to correct shall be established by the Company;
(e) any act or omission materially adverse to the interest of the Company or any
Affiliate, or reasonably likely to result in material harm to the Company or any
Affiliate;





--------------------------------------------------------------------------------





(f) failure to comply in any material respect with the Company’s Code of
Business Conduct and Ethics or Insider Trading Policy, or willful, repeated
failure to comply in any material respect with the Company’s Executive Stock
Ownership and Retention Guidelines; or
(g) failure to comply in any material respect with the Foreign Corrupt Practices
Act, the Securities Act of 1933, the Securities Exchange Act of 1934, the
Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, or any rules or regulations thereunder, or any similar,
applicable statute, regulation or legal requirement.
(iv) For purposes of this Agreement ,“Affiliate” means any person with whom the
Company would be considered a single employer under Sections 414(b) and 414(c)
of the Code and Treas. Reg. §1.409A-3(i)(5)(ii), except that in applying
Sections 1563(a)(1), (2), and (3) of the Code for purposes of determining a
controlled group of corporations under Section 414(b) of the Code; the language
“at least 50 percent” shall be used instead of “at least 80 percent” in each
place it appears in Sections 1563(a)(1), (2), and (3) of the Code, and in
applying Treas. Reg. § 1.414(c)-(2) for purposes of determining a controlled
group of trades or businesses under Section 414(c) of the Code, the language “at
least 50 percent” shall be used instead of “at least 80 percent” in each place
it appears in Treas. Reg. § 1.414(c)-(2).
3.    Taxes. All payments required to be made by the Company hereunder to you
shall be subject to the withholding of such amounts relating to federal, state,
local or foreign taxes as the Company reasonably may determine it should
withhold pursuant to any applicable law or regulation.
4.     Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in a
writing that is signed by the Company and Executive. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement. Nothing contained herein shall be held to alter, vary,
or affect any of the terms, provisions, or conditions of your Employment
Agreement. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Tennessee (regardless of
the laws that might otherwise govern under principles of conflicts of law).
5. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
6. Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
7. No Employment Contract. This Agreement shall not be deemed (i) to give
Executive any right to continue to be retained in the employ of the Company, or
(ii) to interfere with the right of the Company to discharge Executive at any
time, with or without cause, which right is hereby reserved.
Executed by the parties on the date set forth above.
FORWARD AIR CORPORATION
 
EXECUTIVE
 
 
 
 
By:
/s/ Michael L. Hance
 
/s/ Michael J. Morris
 
Michael L. Hance
 
Michael J. Morris
Title:
  SVP & CLO
 
 








